DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold.

As to claim 1, Callaghan teaches a method comprising, by one or more computing devices: 
accessing user sensor data (sensor data) from one or more wearable sensors on one or more players and optical sensor data from one or more cameras, wherein the user sensor data comprises location data of the player and acceleration data, and wherein the optical sensor data comprises a plurality of frames portraying the one or more players and a plurality of scenes from an athletic event (“...Referring to FIG. 1, an exemplary block diagram illustrates an electronic device 100 including an automatic training assistant module 102 according to an embodiment. As described in more detail herein, the training assistant module 102 compares sensor data that represents an actual path of motion of a user during a physical activity with an expected path of motion of an activity model 104 that corresponds to the user's physiology and to a particular physical activity. Based on the comparison, the training assistant module 102 identifies one or more deviations of the actual path of motion from the expected path of motion and generates one or more suggestions based on the identified deviation to remediate the deviation...Optionally, the electronic device 100 includes the internal sensors 108, which are components of the electronic device 100 that are communicatively coupled to the training assistant module 102 for transmitting the recorded sensor data thereto. For example, in embodiments wherein the electronic device 100 is a mobile telephone or a portable media player, the electronic device 100 may include a camera that films the user while the user is performing the physical activity. In addition or alternatively to the internal sensors 108, the training assistant module 102 is communicatively coupled to the external sensors 110 for receiving recorded sensor data therefrom. The external sensors 110 may be mounted on or proximate to equipment used by the user during the physical activity. For example, an external sensor 110 may be mounted on or proximate to a bar bell or other weight carrying device, a regular bicycle, a stationary bicycle, an elliptical machine, and/or the like. In some examples, one or more external sensors 110 is carried by the user (e.g., a strain gauge and/or accelerometer contained or integrated in clothing or another wearable fabric, a heart rate monitor and/or blood pressure sensor worn by the user, etc.). The electronic device 100 may include sensors 110 located on the exercise equipment and paired with the device 100 (e.g., over Bluetooth, 802.11 Wi-Fi, etc.) for receiving data from the exercise equipment such as, but not limited to, the distance traveled detected by a treadmill, repetitions counted by an exercise machine, etc. The data may be shared directly with the device 100 and/or shared via the cloud service 112 where the exercise equipment posts the data to a cloud provider that is shared with cloud service 112 and/or leverages the communication network capabilities of device 100 to reach the cloud service 112....” paragraphs 0016/0033); 
analyzing, by a machine-learning model (Activity Model 104), the optical sensor data to identify the one or more players and one or more actions during the athletic event (Referring to FIG. 1, an exemplary block diagram illustrates an electronic device 100 including an automatic training assistant module 102 according to an embodiment. As described in more detail herein, the training assistant module 102 compares sensor data that represents an actual path of motion of a user during a physical activity with an expected path of motion of an activity model 104 that corresponds to the user's physiology and to a particular physical activity. Based on the comparison, the training assistant module 102 identifies one or more deviations of the actual path of motion from the expected path of motion and generates one or more suggestions based on the identified deviation to remediate the deviation...The electronic device 100 includes a memory 106 that stores the activity models 104. Each activity model 104 is a model of a particular physical activity that may be performed by the user. Any physical activity may be modeled by the activity models 104, such as, but are not limited to, walking, running, biking, climbing stairs, using an elliptical machine, swimming, other cardiovascular exercises, squats, bench presses, sit ups, push-ups, clean and jerks, dead lifts, pulling a sled, other strength building exercises, swinging a racket, swinging a golf club, swinging a hockey stick, swinging a lacrosse stick, rowing, rock climbing, climbing an artificial structure (e.g., a building, an artificial rock wall, etc.), climbing a natural structure (e.g., a tree, a rock wall, etc.), and/or the like. Additional activity models may be stored and retrieved from a cloud service 112...” paragraphs 0016/0019-0022).
Callaghan is silent with reference to calculating one or more player metrics for the one or more players based on the user sensor data and the identified actions, 
normalizing the one or more player metrics for the one or more players based on one or more weighted parameters and one or more other player metrics corresponding to the one or more players, and 
providing a report to one or more users about the one or more normalized player metrics for the one or more players.
Mangold teaches calculating one or more player metrics for the one or more players based on the user sensor data and the identified actions (“... The invention creates easy access to athletic trainer data, medical/injury history, strength and conditioning, nutritional data, scouting data, testing and evaluation scores of athletic components and real time daily activity reports from various departments within an athletic organization in a central repository. The collection and storage of this data will be standardized and be used to identify key performance indicators for optimal athletic performance with the unique feature of player metrics comparison, team metrics comparison current and historical throughout an athletic organization to identify strengths weaknesses and trends in individual player and team profiles In addition, the collection and storage of historical data will provide a tool to analyze and evaluate current, past and future trends for individual athletes and teams regarding player development...The performance data in general may be collected from, but not limited to sporting event data, a historical data, an activity data, with the historical data representing sporting event data over a period of time, and activity data representing subsets of sporting event data. Physical activity data may be quantified through athlete metrics data. Athlete metrics data includes and aims to capture and quantify any outside-the-game events that tend to affect or impact an athlete's performance during a competition or a sporting event. The player metrics data represents the same data as captured within the athlete metrics data. An example of player metrics data or athlete metrics data would be the duration, scale and intensity of a player's strength training at the training room, but not a player's batting average during a game. The actual game performance statics are factored into the performance data and not into the player metrics data. Player metrics or athlete metrics data may also be selected from but is not limited to athletic training event data, health event data, strength and conditioning event data which may also refer to physical characteristics data, injury history event data, nutrition event data, physical event data, which may be combined into a key performance indicator data...” paragraphs 0009/0056), 
normalizing the one or more player metrics for the one or more players based on one or more weighted parameters and one or more other player metrics corresponding to the one or more players (“... The invention creates easy access to athletic trainer data, medical/injury history, strength and conditioning, nutritional data, scouting data, testing and evaluation scores of athletic components and real time daily activity reports from various departments within an athletic organization in a central repository. The collection and storage of this data will be standardized and be used to identify key performance indicators for optimal athletic performance with the unique feature of player metrics comparison, team metrics comparison current and historical throughout an athletic organization to identify strengths weaknesses and trends in individual player and team profiles In addition, the collection and storage of historical data will provide a tool to analyze and evaluate current, past and future trends for individual athletes and teams regarding player development...The performance data in general may be collected from, but not limited to sporting event data, a historical data, an activity data, with the historical data representing sporting event data over a period of time, and activity data representing subsets of sporting event data. Physical activity data may be quantified through athlete metrics data. Athlete metrics data includes and aims to capture and quantify any outside-the-game events that tend to affect or impact an athlete's performance during a competition or a sporting event. The player metrics data represents the same data as captured within the athlete metrics data. An example of player metrics data or athlete metrics data would be the duration, scale and intensity of a player's strength training at the training room, but not a player's batting average during a game. The actual game performance statics are factored into the performance data and not into the player metrics data. Player metrics or athlete metrics data may also be selected from but is not limited to athletic training event data, health event data, strength and conditioning event data which may also refer to physical characteristics data, injury history event data, nutrition event data, physical event data, which may be combined into a key performance indicator data...” paragraphs 0009/0056), and
providing a report to one or more users about the one or more normalized player metrics for the one or more players (“...The present invention provides quick and accurate metrics that enable management to make smart choices and correct decisions in a ball club's future. The metrics would be used within a dashboard presentation of an individual players profile and would provide important real-time information to monitor player development. It will be a conduit for management and department heads to use in calculated decision making process and day to day operation of an athletic organization...The invention creates easy access to athletic trainer data, medical/injury history, strength and conditioning, nutritional data, scouting data, testing and evaluation scores of athletic components and real time daily activity reports from various departments within an athletic organization in a central repository. The collection and storage of this data will be standardized and be used to identify key performance indicators for optimal athletic performance with the unique feature of player metrics comparison, team metrics comparison current and historical throughout an athletic organization to identify strengths weaknesses and trends in individual player and team profiles In addition, the collection and storage of historical data will provide a tool to analyze and evaluate current, past and future trends for individual athletes and teams regarding player development...” paragraphs 0008/0009).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan with the teaching of Mangold because the teaching of Mangold would improve the system of Callaghan by providing a technique of rendering players performance data to a user.

As to claim 3, Callaghan teaches the method of Claim 1, wherein the wearable sensors are configured as one or more of a wearable buckle, a waist band clip, a wearable boot, a boxing glove style sensor, or a body patch (“...The electronic device 100 represents any device executing instructions (e.g., as application programs/software, operating system functionality, or both) to implement the operations and functionality associated with the electronic device 100. The electronic device may include a mobile electronic device or any other portable device. In some examples, the mobile electronic device includes a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, personal digital assistant, portable media player, smart watch, a wearable device, and/or the like. For example, the electronic device 100 may be, or include, a wearable device having a wearable and/or accessory form factor, such as, but not limited to, a smart watch, clothing, fabric, a mobile telephone, a fitness tracker, a portable media player, a heart rate monitor, a blood pressure sensor, a camera, a headset, glasses, earphones, and/or the like. The electronic device 100 may also be embodied in less portable devices such as desktop personal computers, servers, kiosks, tabletop devices, media players, industrial control devices, gaming consoles, wireless charging stations, and electric automobile charging stations. In some examples, the electronic device 100 is incorporated into a cloud service. Additionally, the electronic device may represent a group of processing units or other computing devices...Optionally, the electronic device 100 includes the internal sensors 108, which are components of the electronic device 100 that are communicatively coupled to the training assistant module 102 for transmitting the recorded sensor data thereto. For example, in embodiments wherein the electronic device 100 is a mobile telephone or a portable media player, the electronic device 100 may include a camera that films the user while the user is performing the physical activity. In addition or alternatively to the internal sensors 108, the training assistant module 102 is communicatively coupled to the external sensors 110 for receiving recorded sensor data therefrom. The external sensors 110 may be mounted on or proximate to equipment used by the user during the physical activity. For example, an external sensor 110 may be mounted on or proximate to a bar bell or other weight carrying device, a regular bicycle, a stationary bicycle, an elliptical machine, and/or the like. In some examples, one or more external sensors 110 is carried by the user (e.g., a strain gauge and/or accelerometer contained or integrated in clothing or another wearable fabric, a heart rate monitor and/or blood pressure sensor worn by the user, etc.). The electronic device 100 may include sensors 110 located on the exercise equipment and paired with the device 100 (e.g., over Bluetooth, 802.11 Wi-Fi, etc.) for receiving data from the exercise equipment such as, but not limited to, the distance traveled detected by a treadmill, repetitions counted by an exercise machine, etc. The data may be shared directly with the device 100 and/or shared via the cloud service 112 where the exercise equipment posts the data to a cloud provider that is shared with cloud service 112 and/or leverages the communication network capabilities of device 100 to reach the cloud service 112...” paragraphs 0018/0033).  

As to claims 8 and 15, see the rejection of claim 1 above expect for one or more processors; and one or more computer-readable non-transitory storage media.
Callaghan teaches one or more processors (Processor 519); and one or more computer-readable non-transitory storage media (Memory 522).

As to claims 10 and 17, see the rejection of claim 3 above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2017/0173391 A1 to Wiebe et al.

As to claim 2, Callaghan as modified by Mangold teaches the method of Claim 1, however it is silent with reference to receiving feedback related to the one or more players or the one or more actions; and updating the machine-learning model based on the feedback corresponding to the one or more players or the one or more actions.  
Wiebe teaches receiving feedback related to the one or more players or the one or more actions; and updating the machine-learning model based on the feedback corresponding to the one or more players or the one or more actions (“...The machine learning engine 320 uses machine learning techniques to train one or more models for determining calibration values, in some embodiments. For example, a machine learning model can predict the maximum muscle activation level of an athlete corresponding to a number of input parameters of the athlete, as previously described above, e.g., including demographics and known performance metrics. Additionally, the machine learning model can predict the range of muscle activation levels (e.g., including an estimated maximum and minimum value) of an athlete corresponding to exercises completed by the athlete, the physiological data collected from those exercises, and/or additional information including the exercise type, weight, number of reps and athlete perceived effort. Further, the machine learning model can determine a confidence level of the predicted muscle activation level for the one rep max. In some embodiments, the calibration engine 310 uses the predicted maximum muscle activation level and confidence level to determine or to update calibration values. Machine learning techniques include, for example, supervised and unsupervised learning, linear regression, decision trees, support vector machines, classifiers (e.g., a Naive Bayes classifier), and gradient boosting, boosting for other algorithms (e.g., AdaBoost), neural net, logistic regression, and memory-based learning. The machine learning models can initially be trained by extracting features associated with calibration exercises, demographics and desired calibration levels completed by other athletes of the exercise feedback system 100. In some embodiments, after initial training, the machine learning model can be further trained to reduce the error of the predicted calibration level for the athletes in the training set...Over time, the machine learning model's confidence in the calibration value 690 can be eroded because amplitudes of data samples of the muscle activation data exceed the current calibration value 690. After time B, the machine learning model determines that the confidence level 670 is less than an adjustable threshold confidence level 695, e.g., 40%. In response to this determination, the machine learning model updates the calibration value 690, for example, by increasing the calibration value 690 to the maximum amplitude of muscle activation received for the athlete. Alternatively, the machine learning model may update the calibration value 690 by a percentage of the current calibration value 690 (e.g., increase by 10%), or by a predetermined constant value. In one embodiment, the machine learning model adjusts the threshold confidence level 695 to modify the frequency at which the calibration value 690 is updated. In particular, by increasing the threshold confidence level 695, the confidence level 670 is more likely to fall under the threshold confidence level 695, and thus the machine learning model will update the calibration value 690 more frequently. However, updating  the calibration value 690 too frequently may confuse the athlete, so the machine learning model may determine an upper limit for the threshold confidence level 695, as well as a lower limit to avoid not updating the calibration value 690 frequently enough. In some embodiments, the machine learning model updates  the calibration value 690 after the athlete has performed a certain number of exercises...In some embodiments, the machine learning model learns to optimize how frequently the calibration value 690 is updated. For example, the machine learning model determines a number of repetitions or sets of exercises to include in a calibration routine having one or more calibration exercises. The machine learning model can also determine a number of sets or exercises that the athlete completes subsequent to completing the calibration routine before updating  the calibration value for the first time. Similarly, the machine learning model can also determine a number of sets or exercises that the athlete completes subsequent to the previous calibration value update before the next update of the calibration value. For penalty functions that are exponential-type functions with a time constant, the machine learning model may optimize the time constant to avoid eroding confidence in the calibration value too conservatively or too aggressively, e.g., resulting in calibration value updates that are not frequent enough or too frequent...The machine learning model learns to optimize how frequently the calibration value 690 is update based on training sets derived using physiological data and user information from other athletes of the exercise feedback system 100. For example, the machine learning model has a target frequency of updating a calibration value no more than once a week. Further, the machine learning model determines an initial value for the calibration value for athletes who are 15-25 year old male basketball players. A training set indicates that for a population of 15-25 year old male basketball players, the calibration engine 310 updated the calibration value twice a week, which is twice as frequent as the target frequency of no more than once a week. For instance, the maximum amplitude of muscle activation levels for the population of athletes was frequently greater than the machine learning model originally predicted. Accordingly, the machine learning model trained using this training set learns that the initial value was likely too low because the calibration engine 310 kept increasing the calibration value. When determining a calibration value for a subsequent athlete who has similar (or the same) characteristics as the population of 15-25 year old male basketball players, the machine learning model determines a new calibration value that is greater than the initial value, e.g., to be more conservative in the prediction. On the other hand, if the training set indicates that the calibration value was updated less frequently than the target frequency, the machine learning model determines a new calibration value that is less than the initial value, e.g., to be more aggressive in the prediction...” paragraphs 0041/0057-0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan and Mangold with the teaching of Wiebe because the teaching of Wiebe would improve the system of Callaghan and Mangold by providing a update technique when information changes.

As to claims 9 and 16, see the rejection of claim 2 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0165589 A1 to Weinberg et al.

As to claim 4, Callaghan as modified by Mangold teaches the method of Claim 1, however it is silent with reference to wherein the user sensor data and the optical sensor data is accessed in real-time as the athletic event occurs (“...Optionally, the electronic device 100 includes the internal sensors 108, which are components of the electronic device 100 that are communicatively coupled to the training assistant module 102 for transmitting the recorded sensor data thereto. For example, in embodiments wherein the electronic device 100 is a mobile telephone or a portable media player, the electronic device 100 may include a camera that films the user while the user is performing the physical activity. In addition or alternatively to the internal sensors 108, the training assistant module 102 is communicatively coupled to the external sensors 110 for receiving recorded sensor data therefrom. The external sensors 110 may be mounted on or proximate to equipment used by the user during the physical activity. For example, an external sensor 110 may be mounted on or proximate to a bar bell or other weight carrying device, a regular bicycle, a stationary bicycle, an elliptical machine, and/or the like. In some examples, one or more external sensors 110 is carried by the user (e.g., a strain gauge and/or accelerometer contained or integrated in clothing or another wearable fabric, a heart rate monitor and/or blood pressure sensor worn by the user, etc.). The electronic device 100 may include sensors 110 located on the exercise equipment and paired with the device 100 (e.g., over Bluetooth, 802.11 Wi-Fi, etc.) for receiving data from the exercise equipment such as, but not limited to, the distance traveled detected by a treadmill, repetitions counted by an exercise machine, etc. The data may be shared directly with the device 100 and/or shared via the cloud service 112 where the exercise equipment posts the data to a cloud provider that is shared with cloud service 112 and/or leverages the communication network capabilities of device 100 to reach the cloud service 112...” paragraph 0033). 
Weinberg teaches wherein the wearable sensors (Wearable Electronic Device 102) comprise cellular antennas (“...Sensed data 112 includes data supplied by embedded sensors in the wearable electronic device 102. Examples of embedded sensors in the wearable electronic device 102 include light sensors, location sensors (e.g., a GPS receiver, a Wi-Fi SSID detector, a cellular radio for triangulation) blood pressure sensors, glucose rate sensors, oxygen rate sensors, accelerometers, body temperature sensors, ambient temperature sensors, microphones, near field communication sensors, communications antennas such as Bluetooth, Wi-Fi, etc. The sensed data 112 provides a real-time indication of the environment surrounding the wearable electronic device 102 at a certain point in time, and thus confirms or undermines the likelihood that the updated persistent inferred state 118 accurately reflects the true situational context experienced by the user. Sensed data also includes data input by the user into an input interface of the wearable device 102, for example without limitation, via a hardware or software keyboard, a touch interface, physical controls on the wearable device 102, or via another device. As such, the user may communicate with the inference engine 106 and the situational context predictor 120 directly or indirectly via the wearable device 102...” paragraph 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan and Mangold with the teaching of Weinberg because the teaching of Weinberg would improve the system of Callaghan and Mangold by cellular antennas for transmitting information.

As to claims 11 and 18, see the rejection of claim 4 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2016/0220864 A1 to Hollins et al.

As to claim 5, Callaghan as modified by Mangold teaches the  method of Claim 1, however it is silent with reference to determining whether the one or more users have permission from the first player to access the report, wherein the report is provided to the one or more users in response to determining the one or more users have permission from the one or more players to access the report.  
Hollins teaches determining whether the one or more users have permission from the first player to access the report, wherein the report is provided to the one or more users in response to determining the one or more users have permission from the one or more players to access the report (“...IG. 5 is a flow chart depicting steps in a computer-implemented process 300 for collecting performance test data, according to an embodiment. In this embodiment, process 300 is implemented on control device 30. Prior to an event to be held at a given location, such as a combines event, athletes can register online for the event using a network connected device such as a desktop computer, a laptop computer, a smart phone, a tablet or other similar device. If the athlete has previously registered for an event administered through remote subsystem 50, then the athlete will have a unique username and password combination that will permit the athlete secure access to an athlete lounge site that can be populated to contain a user profile of the athlete, a photograph, age information and the like. The athlete lounge site also provides the athlete with secure access to his or her prior performance test results, the ability to review reports and/or generate new reports for comparing the athlete to other athletes, and for comparing the athlete’s performance on particular performance tests to other athlete’s performance on the same performance tests, whether conducted during the same event or during a different event...” paragraph 0119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan and Mangold with the teaching of Hollins because the teaching of Hollins would improve the system of Callaghan and Mangold by providing a security technique for controlling access to players information.

As to claims 12 and 19, see the rejection of claim 5 above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2011/0281639 A1 to Porat et al.

As to claim 6, Callaghan as modified by Mangold teaches the method of Claim 1, however it is silent with reference to accessing one or more player goals for the one or more players; and tracking the one or more player goals for the one or more players based on the one or more normalized player metrics, wherein the report indicates a progress on completing the one or more player goals for the one or more players.
Porat teaches accessing one or more player goals for the one or more players; and tracking the one or more player goals for the one or more players based on the one or more normalized player metrics, wherein the report indicates a progress on completing the one or more player goals for the one or more players (“...FIG. 12 shows screenshot 1200 of an embodiment of a main webpage of a report  on a player’s progress. Screenshot 1200 may have title 1202, player's profile 1204, pie chart 1206, report1 1208, report2 1210 and report 1212. In other embodiments, function table 1200 may not have all of the elements or features listed and/or may have other elements or features instead of or in addition to those listed...In an embodiment, title 1202 can display the title along with the player's name. Player's profile 1204 can display player's name, age and other statistics such as playing time, weekly average, and date of last visit along with links to more information. Pie chart 1206 displays a pie chart with the distribution of the skill set that was reported. Report1 1208 gives a list of the new concepts or words learned. Report2 1210 lists average skill set of the age group. Report 1212 lists how the system analyzes the player's knowledge. FIG. 13 shows an example of a report showing a comparison between the player’s progress in a prior report and the current report FIG. 13 shows screenshot 1300 of an embodiment of report showing performance comparison. In an embodiment screenshot 1300 may have title 1302, y-axis 1304, current data 1306, old data 1308 and x-axis 1310. In other embodiments, bar graph 1300 may not have all of the elements or features listed and/or may have other elements or features instead of or in addition to those listed...Screenshot 1300 is an embodiment of a bar graph of current performance comparison of various skills with previous performance of a player, which may be presented to a guardian. Title 1302 displays the player's name and the elapsed time from previous report. Y-axis 1304 of graph 1300 has performance. Current data 1306 may be the performance of player in various skills that appears on the left side. Old data 1308 may be the performance of the player in the previous game in various skills and appears on the right side of the current data. X-axis 1310 may be the x-axis of graph 1300 with various skills...FIG. 14 shows an example of a report showing a comparison between the player’s progresses  the average progress of players in the player's age group, which may be presented to a guardian. Each skill has a bar, and the height of the bar represents a percentile of how well the player performed compared to other player's of the same age group. If the bar is the full height of the graph, the player scored in the 100 percentile of that age group...” paragraphs 0151-0155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan and Mangold with the teaching of Porat because the teaching of Porat would improve the system of Callaghan and Mangold by providing a technique for reporting the progress of player’s performance,

As to claims 13 and 20, see the rejection of claims 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0366154 A1 to Callaghan in view of U.S. Pub. No. 2010/0057848 A1 Mangold as applied to claims 1 and 15 above, and further in view of U.S. Pub. No. 2013/0045806 A1 to Bloodworth.

As to claim 7, Callaghan as modified by Mangold teaches the method of Claim 1, however it is silent with reference to accessing one or more third-party data sources, wherein the calculation of the one or more player metrics is further based on the one or more third-party data sources.  
Bloodworth teaches accessing one or more third-party data sources, wherein the calculation of the one or more player metrics is further based on the one or more third-party data sources (“...Although the user interface 310 is illustrated and described as having the roster interface 312, the lineup interface 314, and the players interface 316, it should be understood that these interfaces are for illustrative purposes only. In some embodiments, the user interface 310 can have any number of interfaces with any number of functionalities. For example, in some embodiments, the user interface 310 can include an interface and/or functionality that prompts the server 120 to download information from third-party websites such that the downloaded information is displayed on the user interface 310 and/or used by the system (i.e., server 120) to generate a player performance prediction. In one example, the user can be a fantasy football team owner that plays in a fantasy football league hosted, for example, by ESPN. The server 120 can access the fantasy team owner's account through the ESPN website and download the relevant information from the account (e.g., the list of players drafted by the owner). This information can then be used by the server 120 to more quickly and efficiently generate player performance predictions. This process can be used in lieu of or in conjunction with the user manually selecting the players from the master player list in the system. In some embodiments, after the system generates the player performance predictions, the user can select the players for his roster using the user interface 310 and the user interface 310 and/or the server 120 can upload the roster information to the user's account at the ESPN website...” paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Callaghan and Mangold with the teaching of Bloodworth because the teaching of Bloodworth would improve the system of Callaghan and Mangold by providing third-party data sources or ancillary sources for player performance information.

As to claim 14, see the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194